Williams-N v. Dearen (C/R)                                          






NO. 10-91-009-CV

IN THE
COURT OF APPEALS
FOR THE
TENTH DISTRICT OF TEXAS
AT WACO

* * * * * * * * * * * * *

Â Â Â Â Â Â Â Â Â Â NOKOMIS WILLIAMS,
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Relator
Â Â Â Â Â Â Â Â Â Â v.

Â Â Â Â Â Â Â Â Â Â SHERRY DEAREN, FORMER OFFICIAL
Â Â Â Â Â Â Â Â Â Â COURT REPORTER, 13TH DISTRICT
Â Â Â Â Â Â Â Â Â Â COURT, NAVARRO COUNTY, TEXAS,
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Respondent

* * * * * * * * * * * * *

 Original Proceeding 

* * * * * * * * * * * * *

MEMORANDUM OPINION

* * * * * * *
Â Â Â Â Â Â Â Â Â Â We granted leave to file the Petition for Writ of Mandamus to compel the court reporter
to prepare the statement of facts in a criminal case pending in this court and set a hearing for
February 7, 1991.  Prior to the hearing, the court reporter assured counsel for Relator that the
statement of facts would be prepared and filed, and the hearing was postponed at counsel's
request.
Â Â Â Â Â Â Â Â Â Â The statement of facts was filed on April 1, 1991.  We dismiss this original proceeding as
moot.
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â PER CURIAM 
Before Chief Justice Thomas, 
Â Â Â Â Â Â Â Â Â Â Justice Cummings and
Â Â Â Â Â Â Â Â Â Â Justice Vance
Dismissed
Opinion delivered and filed April 25, 1991
Do not publish 

nt-size:14.0pt;font-family:"CG Times"'>IN THE
TENTH COURT OF
APPEALS










Â 

No. 10-04-00333-CR
No.
10-04-00334-CR
No.
10-03-00335-CR
Â 
Carlos Lopez,
                                    Appellant
Â v.
Â 
The State of Texas,
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Appellee
Â 
Â 
Â 

From the 82nd District Court
Robertson County, Texas
Trial Court # 94-06-15,591-CR
Trial
Court # 94-06-15,592-CR
Trial
Court # 94-06-15,593-CR
Â 

MEMORANDUMÂ 
Opinion

Â 



Â Â Â Â Â Â Â Â Â  Carlos
Lopez filed notices withdrawing his appeals from his three aggravated assault
convictions.Â  See Tex. R. App. P.
42.2(a).
Â Â Â Â Â Â Â Â Â  These
appeals are dismissed.
Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  TOM
GRAY
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Chief
Justice
Â 
Before Chief Justice
Gray,
Â Â Â Â Â Â Â Â Â  Justice Vance, and
Â Â Â Â Â Â Â Â Â  Justice Reyna
Appeals dismissed
Opinion delivered and
filed March 16, 2005
Do not publish
[CRPM]